Mr. Presiding Justice Smith delivered the opinion of the court. The facts as to the special agreement made between the plaintiff in error' and the defendant in error in the record in this case are precisely the same as in Georgie Clifford, defendant in error, v. James W. Stafford, plaintiff in error, No. 14224, ante, p. 247. For the reasons there given and upon the authorities there cited, the judgment of the Municipal Court of Chicago is erroneous and is therefore reversed with a finding of facts. Reversed with finding of facts.